06/07/2021


                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 20-0498


 THOMAS JAMES BICK,

               Petitioner, Obligor,
               and Appellant,                                         JUN 0 7 2E21
                                                                    Bowen Greenwood
       V.                                                         Clerk of Supreme Court
                                                                     State of lVlontana


 KATHLEEN JO JOHNSON,

               Respondent, Obligee,                                  ORDER
               and Appellee,

       and

 MONTANA DEPARTMENT OF PUBLIC HEALTH
 AND HUMAN SERVICES, CHILD SUPPORT
 ENFORCEMENT DIVISION,EX REL.,

               Respondent and Appellee.



       Pursuant to Appellant's motion for an extension of time, and good cause therefore,
       IT IS ORDERED that Appellant has until July 12, 2021, within which to file his
reply brief.
       No further extensions will be granted.
       DATED this -1- --day of June, 2021.
                                                 For the Court,




                                                              Chief Justice